Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,691,449 (U.S. Application No. 15/499,702) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in a telephone interview with Nathan Black, Reg. No. 66,191 on 07/05/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1.	(Currently Amended)  A computer-implemented method comprising:
	receiving, by a build queue communicatively coupled to an electronic code repository, a number of build requests for at least two builds of compiled respective code revisions
	inserting, upon respective receipt, each of the number of build requests as pending in the build queue; 
	determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests; 
	determining corresponding risk factors for a set of the number of build requests; 
	generating a request set comprising a copy of two or more build requests from the number of build requests based at least on the risk factors and satisfaction of the relationship, wherein each of the number of build requests remain in the build queue individually; 
	inserting the request set into the build queue as a separate build request to pend ahead of the number of build requests; 
	building the copy of the two or more build requests ;
	based on determining that the build of the separate build request completed successfully: 
removing the separate build request from the build queue; 
committing the respective code revisions to the code repository; and
removing, from the build queue, each of the number of build requests remaining in the build queue individually that are pending and have a corresponding copy in the request set.

Claim 2.	(Currently Amended)  The computer-implemented method of claim 1, wherein determining the risk factors comprises basing the risk factors on one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change; 
an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; 
a frequency of change for code over a time period;
a number of previously failed compilations associated with a code change; or 
a relationship between changed files in two build requests in the set. 

Claim 3. 	(Previously Presented)  The computer-implemented method of claim 2, further comprising:
	assigning a value to each of the one or more sub-factors; and
	including the copy of the two or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value.

Claim 4.	(Cancelled)  

Claim 5.	(Cancelled)  

Claim 6.	(Cancelled)  

Claim 7.	(Cancelled)  

Claim 8.	(Cancelled)  

Claim 9.	(Currently Amended)  A system comprising:
	at least one first memory device configured to store program instructions;
	at least one second memory device configured as a code repository that is an electronic code repository; and
	at least one processor configured to execute the program instructions, the program instructions including:
build queue instructions configured to:
maintain a build queue to queue received build requests and request sets, the build queue being a gated check-in build queue for access to the code repository and being configured to perform builds of queued received build requests having compiled code revisions therein; and
order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets, and also maintain the pending build requests that remain in the build queue individually; 
risk factor instructions configured to: 
determine risk factors of the build requests that are received by the system; 
subset instructions configured to: 
generate request sets, each comprising respective copies of two or more build requests pending in the build queue that are included to form the request sets, based at least on the risk factors and a build request option; and
queue optimizer instructions configured to: 
insert the request sets into the build queue as additional pending build requests ;
the build queue instructions also configured to:
build the respective copies in the request sets prior to separately building the two or more build requests; and
based on determining that the build of the respective copies completed successfully: 
remove the respective copies from the build queue; 
commit the respective code revisions to the code repository; and
remove, from the build queue, each of the pending build requests that remain in the build queue individually and that included a respective copy in the request set.

Claim 10.	(Currently Amended)  The system of claim 9, wherein the risk factor instructions are configured to determine the risk factors based on values of one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change;
an identity of a code developer requestor for a build request 
a file type of a changed file for the [[first]] build request 
an amount of code change in the [[first]] build request 
a frequency of change for code over a time period;
a number of previously failed compilations associated with a code change; or
	a relationship between a first changed file in [[the]] a first build request and a second changed file in [[the]] a second build request.

Claim 11.	(Cancelled)  

Claim 12.	(Original)  The system of claim 9, wherein the build request option includes a request set option that indicates if an associated build request is permitted to be included in a request set;
the build queue instructions configured to:
receive the build requests, at least one build request of the of the build requests having a request set option that indicates the at least one build request is not permitted to be included in any request set; and
the subset instructions configured to:
exclude the at least one build request during request set generation.

Claim 13.	(Original)  The system of claim 12, the program instructions further comprising:
user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI including:
the request set option that is selectable by a developer requestor. 

Claim 14.	(Currently Amended)  The system of claim 9, wherein risk factor instructions are configured to: 
dynamically update the risk factors associated with the build requests based on at least 
a number of pending build requests pending in the build queue[[; or]]






Claim 15.	(Original)  The system of claim 9, the program instructions further comprising:
user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of:
a queue status of the build requests and the request sets in the build queue; 
a completion indication of builds of the build requests and the request sets; or
access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue.

Claim 16.	(Currently Amended)  A computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, cause the one or more processors to perform a method in a client device, the method comprising:
	inserting, in a build queue communicatively coupled to an electronic code repository, a number of build requests for at least two builds of compiled respective code revisions as pending upon respective receipt thereof
	determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests;
	determining respective risk factors for a set of the number of build requests, the respective risk factors corresponding to one or more sub-factors that are selected based at least on satisfaction of the relationship;
	generating a request set comprising a copy of two or more build requests from the number of build requests based at least on the respective risk factors; [[and]]
	inserting the request set into the build queue as a separate build request to pend ahead of the number of build requests;
	building the copy of the two or more build requests ; 
	dynamically updating the risk factors associated with the build requests based on at least one of: 
a number of pending build requests pending in the build queue; or 
optimizing information associated with an unsuccessful completion of the build for the request set; and
	dividing the request set into two request subsets that each include at least one build request, the dividing based at least on the dynamically updated risk factors and responsive to the unsuccessful completion of the build for the request set.

Claim 17.	(Original)  The computer-readable storage medium of claim 16, wherein the one or more sub-factors comprise at least one of:
a build request priority;
a base commit identifier for a code change; 
an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; 
a frequency of change for code over a time period;
a number of previously failed compilations associated with a code change; or 
a relationship between changed files in two build requests in the set. 

Claim 18.	(Previously Presented)  The computer-readable storage medium of claim 17, the method further comprising:
	assigning a value to each of the one or more sub-factors; and
	including the copy of the two or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value.

Claim 19.	(Original)  The computer-readable storage medium of claim 16, the method further comprising:
determining that the request set excludes a copy of a high-risk build request in the set based on its respective risk factor that corresponds to at least one of the one or more sub-factors. 

Claim 20.	(Currently Amended)  The computer-readable storage medium of claim 16, wherein each of the number of build requests remain in the build queue individually, the method further comprising:
determining a build for the separate build request was not completed successfully; 
removing the separate build request from the build queue; and


providing the first request subset and the second request subset in the build queue ahead of the number of build requests that are pending in the build queue.

Claim 21.	(New)  The computer-readable storage medium of claim 16, wherein the method further comprises:
building the at least one build request in one of the two request subsets prior to separately building the at least one build request pending in the build queue.

Claim 22.	(New)  The computer-readable storage medium of claim 21, wherein the method further comprises:
based on determining that the build of the at least one build request completed successfully: 
removing the at least one build request from the build queue; 
committing the respective code revisions associated with the at least one build request to the code repository; and
removing, from the build queue, each build request that remains pending in the build queue individually and that included a respective copy in the at least one build request.

Claim 23.	(New)  The computer-implemented method of claim 1, further comprising:
dynamically update the risk factors associated with the build requests based on at least a number of pending build requests pending in the build queue.

Claim 24.	(New)  The computer-implemented method of claim 2, further comprising:
	excluding from the request set a copy of a high-risk build request in the set based on its respective risk factor that corresponds to at least one of the one or more sub-factors.

Claim 25.	(New)  The system of claim 10, wherein the risk factor instructions are configured to:
	assign a value to each of the one or more sub-factors; and
	include the respective copies of the two or more build requests in the generated request sets based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value.

Claim 26.	(New)  The system of claim 10, wherein the risk factor instructions are configured to:
exclude from the request sets copies of a high-risk build requests based on respective risk factors that correspond to at least one of the one or more sub-factors.


Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-3, 9-10, and 12-26 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Goetz et al. (US 2016/0239279) in at least [0083] disclose compiling multiple versions of code either as part of a single build function or separately.

Christensen et al. (US 2009/0327994) in at least [0026] disclose commencing a build phase comprising compiling source code wherein compilation and building can be used interchangeably.

Doherty et al. (US 2018/0253292) in at least fig. 2, block 25 disclose copying each of the requested data sets and combining each of the copied data sets into a build output package.

Broadbent et al. (US 2018/0074936) in at least [0018] disclose allow for changes to be grouped together into builds based on common characteristics.

Sawdon (US 2006/0041606) (as provided in the Notice of References Cited dated 10/27/2021) in at least [0040] and [0073] disclose a FIFO build queue.

Gu (US 2007/0234320) (as provided in the Notice of References Cited dated 10/27/2021) in at least [0018]-[0019] and [0031] disclose managing user build requests using build queues.

Robertson et al. (US 8,826,280) (as provided in the Notice of References Cited dated 10/27/2021) in at least col. 2, ll. 20-31 disclose a total number of tasks in a queue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 1, 2022